



EXHIBIT 10.1


CHANGE IN CONTROL AGREEMENT
(As Amended and Restated)


THIS AGREEMENT (As Amended and Restated) (the “Agreement”), dated as of April
26, 2016 (the “Effective Date”), is made by and between SPECTRA ENERGY CORP, a
Delaware corporation (the “Company”), and GREGORY L. EBEL (the “Executive”).
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel;
WHEREAS, the Board of Directors of the Company recognizes that, as is the case
with many publicly held corporations, the possibility of a Change in Control
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders;
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and
WHEREAS, the Company and the Executive previously entered into that certain
Change in Control Agreement, dated as of December 6, 2011 (the “Prior Agreement
Effective Date”), as amended, (the “Prior Agreement”) and now mutually desire to
amend and restate the Prior Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive, intending to be legally bound, do
hereby agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(A)    “Accrued Rights” shall have the meaning set forth in Section 3 hereof.


(B)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(C)    “Auditor” shall have the meaning set forth in Section 4.2 hereof.


(D)    “Base Amount” shall have the meaning set forth in Code Section
280G(b)(3).




CEO CIC Agreement

--------------------------------------------------------------------------------






(E)    “Beneficial Ownership” shall have the meaning set forth in Rule 13d‑3
under the Exchange Act.


(F)    “Board” shall mean the Board of Directors of the Company.


(G)    “Cause” for termination by the Company of the Executive’s employment
shall mean (i) a material failure by the Executive to carry out, or malfeasance
or gross insubordination in carrying out, reasonably assigned duties or
instructions consistent with the Executive’s position, (ii) the final conviction
of the Executive of a (A) felony, (B) crime or criminal offense involving moral
turpitude, or (C) criminal or summary conviction offense that is related to the
Executive’s employment with the Company or an Affiliate, (iii) an egregious act
of dishonesty by the Executive (including, without limitation, theft or
embezzlement) in connection with employment, or a malicious action by the
Executive toward the customers or employees of the Company or any Affiliate,
(iv) a material breach by the Executive of the Company’s Code of Business
Ethics, (v) the failure of the Executive to cooperate fully with governmental
investigations involving the Company or its Affiliates, or (vi) the usual
meaning of just cause under Canadian common law, if applicable; provided,
however, that the Company shall not have reason to terminate the Executive’s
employment for Cause pursuant to this Agreement unless the Executive receives
written notice from the Company identifying the acts or omissions constituting
Cause and gives the Executive a thirty (30) day opportunity to cure, if such
acts or omissions are capable of cure.


(H)    “Change in Control” means:


(a)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d‑3 promulgated under the Exchange Act) of 30% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company or (iv) any acquisition pursuant to a
transaction that complies with Sections (c)(1), (c)(2) and (c)(3) of this
definition;
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs


    
2
CEO CIC Agreement



--------------------------------------------------------------------------------





as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
parent or other entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding anything in the foregoing to the contrary, with respect to
compensation (i) that is subject to Code Section 409A and (ii) for which a
Change in Control would accelerate the timing of payment thereunder, the term
“Change in Control” shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as defined in Code Section 409A and authoritative guidance thereunder,
but only to the extent inconsistent with the above definition and as necessary
to comply with Code Section 409A as determined by the Company.


    
3
CEO CIC Agreement



--------------------------------------------------------------------------------





(I)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(J)    “Company” shall mean Spectra Energy Corp and, except in determining under
Section 1.H hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


(K)    “Confidential Information” shall have the meaning set forth in Section 8
hereof.


(L)    “DB Pension Plan” shall mean any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company and any other defined
benefit plan or agreement entered into between the Executive and the Company
which is designed to provide the Executive with supplemental retirement
benefits.


(M)    “DC Pension Plan” shall mean any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.


(N)    “Date of Termination” with respect to any purported termination of the
Executive’s employment after a Change in Control and during the Term, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full‑time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor
(without the consent of the Company) more than sixty (60) days, respectively,
from the date such Notice of Termination is given).


(O)    “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, shall have qualified for benefits
under the Company’s long-term disability program, the Company shall have given
the Executive a Notice of Termination for Disability, and, within thirty (30)
days after such Notice of Termination is given, the Executive shall not have
returned to the full-time performance of the Executive’s duties.


(P)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.






    
4
CEO CIC Agreement



--------------------------------------------------------------------------------





(Q)    “Excise Tax” shall mean any excise tax imposed under Code section 4999.


(R)    “Executive” shall mean the individual named in the first paragraph of
this Agreement.


(S)    “Good Reason” for termination by the Executive of the Execu- tive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control (subject to Section 4.3 hereof) of any one of the following acts by the
Company, or failures by the Company to act, unless such act or failure to act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof: (i) a substantial adverse alteration in
the nature or status of the Executive’s responsibilities, (ii) a material
reduction in the Executive’s annual base salary, (iii) a material reduction in
the Executive’s target annual bonus, (iv) the elimination of any material
employee benefit plan in which the Executive is a participant or the material
reduction of the Executive’s benefits under such plan, unless the Company either
(A) immediately replaces such employee benefit plan or unless the Executive is
permitted to immediately participate in other employee benefit plan(s) providing
the Executive with a substantially equivalent value of benefits in the aggregate
to those eliminated or materially reduced, or (B) immediately provides the
Executive with other forms of compensation of comparable value to that being
eliminated or reduced, (v) the failure of the Company to obtain the assumption
of this Agreement from any successor as contemplated in Section 11.1 hereof, or
(vi) a relocation without the written consent of the Executive that requires the
Executive to report to a work location more than 35 miles from the work location
to which he was assigned prior to the Change in Control.


The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.
(T)    “Notice of Termination” shall have the meaning set forth in Section 5
hereof.


(U)    “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(V)    “Repayment Amount” shall have the meaning set forth in Section 7.3
hereof.




    
5
CEO CIC Agreement



--------------------------------------------------------------------------------





(W)    “Restricted Period” shall have the meaning set forth in Section 7.2
hereof.


(X)    “Separation from Service” shall have the meaning provided under Code
Section 409A.


(Y)    “Severance Payments” shall have the meaning set forth in Section 4.1(C)
hereof.


(Z)    “Severance Period” shall have the meaning set forth in Section 4.1(C)
hereof.


(AA)    “Specified Employee” shall have the meaning provided under Code Section
409A.


(BB)    “Subsidiary” means an entity that is wholly owned, directly or
indirectly, by the Company, or any other affiliate of the Company that is so
designated from time to time by the Company.


(CC)    “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(DD)    “Total Payments” shall mean those payments so described in Section 4.2
hereof.


2.    Term of Agreement. The Term of this Agreement shall commence on the
Effective Date hereof and shall continue in effect through the second
anniversary of the Effective Date hereof; provided, however, that commencing on
the date that is twelve (12) months following the Effective Date hereof and each
subsequent anniversary of the Effective Date hereof, the Term shall
automatically be extended for one additional year; further provided, however,
the Company or the Executive may terminate this Agreement effective at any time
following the second anniversary of the Prior Agreement Effective Date only with
six (6) months advance written notice; and further provided, however, that,
notwithstanding the above, if a Change in Control shall have occurred during the
Term, the Term shall in no case expire earlier than twenty‑four (24) months
beyond the month in which such Change in Control occurred.


This Agreement supersedes any prior Change in Control Agreement between the
Company and the Executive in its entirety.


    
6
CEO CIC Agreement



--------------------------------------------------------------------------------





3.    Compensation Other Than Severance Payments. If the Executive’s employment
shall be terminated for any reason following a Change in Control (subject to
Section 4.3 hereof) and during the Term, the Company shall pay the Executive the
salary amounts payable in the normal course for service through the Date of
Termination and any rights or payments that have become vested or that are
otherwise due in accordance with the terms of any employee benefit, incentive,
or compensation plan or arrangement maintained by the Company that the Executive
participated in at the time of his or her termination of employment (together,
the “Accrued Rights”).


4.    Severance Payments.


4.1    Subject to Sections 4.2 and 4.3 hereof, and further subject to the
Executive executing and not revoking a release of claims substantially in the
form set forth as Exhibit A to this Agreement, if the Executive’s employment is
terminated following a Change in Control and during the Term (but in any event
not later than twenty-four (24) months following a Change in Control), other
than (A) by the Company for Cause, (B) by reason of death or Disability, or (C)
by the Executive without Good Reason, then, in any such case, in addition to the
payments and benefits representing the Executive’s Accrued Rights, the Company
shall pay the Executive the amounts, and provide the Executive the benefits,
described in this Section 4.1 (“Severance Payments”).


(A)    A lump-sum payment equal to (i) the Executive’s annual bonus payment
earned for any completed bonus year prior to termination of employment, if not
previously paid, plus (ii) a pro-rata amount of the Executive’s target bonus
under any performance-based bonus plan, program, or arrangement in which the
Executive participates for the year in which the termination occurs, determined
as if all program goals had been met, pro-rated based on the number of days of
service during the bonus year occurring prior to termination of employment;


(B)    In lieu of any severance benefit otherwise payable to the Executive, the
Company shall pay to the Executive, a lump sum severance payment, in cash, equal
to three (or, if less, the number of years (including partial years) until the
Executive reaches the Company’s mandatory retirement age, provided that the
Company adopts a mandatory retirement age pursuant to 29 USC §631(c)),
multiplied by the sum of (i) the Executive’s annual base salary as in effect
immediately prior to the Date of Termination or, if higher, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target short-term incentive
bonus opportunity for the fiscal year in which the Date of Termination occurs
or, if higher, the fiscal year in which the first event or circumstance occurs
constituting Good Reason. Notwithstanding the preceding sentence, in the event
that a lump sum Severance Payment would constitute a change in the form or
timing of any payment that is subject to, and not exempt under, Code Section
409A with respect to any severance benefit otherwise payable to the Executive
under any other plan


    
7
CEO CIC Agreement



--------------------------------------------------------------------------------





or arrangement, then the portion of the Severance Payment that is equal to the
amount payable under such other severance plan shall be payable in the form and
at the time applicable under such other severance plan, and any excess Severance
Payment, as determined under this Section 4.1(B), shall be paid in a lump sum in
accordance with this Section 4.1.


(C)    For a period of two years immediately following the Date of Termination
(or, if less, the period until the Executive reaches the Company’s mandatory
retirement age, provided that the Company adopts a mandatory retirement age
pursuant to 29 USC §631(c)) (the “Severance Period”), the Company shall arrange
to provide the Executive and his or her spouse, if any, and any other eligible
dependents of Executive, with medical, dental, and basic life insurance benefits
substantially similar to those provided to the Executive and his or her eligible
dependents immediately prior to the Date of Termination, or, if more valuable in
the aggregate, to those provided immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after-tax cost to
the Executive than the after-tax cost to the Executive immediately prior to such
date or occurrence; provided, however, that, in lieu of providing such benefits,
the Company may choose to provide such benefits through a third-party insurer.
As a condition to its obligation under the first sentence of this Section 4.1(C)
with respect to medical and dental benefits, the Company may also require the
Executive (and his or her spouse and other eligible dependents, if applicable)
to elect to continue medical and dental coverage under COBRA unless electing to
continue such coverage under COBRA would cause such individual(s) to no longer
be eligible for any retiree health and welfare benefits offered by the Company
or an Affiliate of the Company. Benefits otherwise receivable by the Executive
pursuant to this Section 4.1(C) shall be reduced to the extent benefits of the
same type are received by or made available to the Executive during the
Severance Period as a result of subsequent employment (and any such benefits
received by or made available to the Executive shall be reported to the Company
by the Executive).


To the extent the continuation of the benefits under this Section 4.1(C) is
taxable to Executive, and for medical benefits, the benefits continue beyond the
Executive’s COBRA period, the Company shall administer such continuation of
coverage consistent with the following additional requirements as set forth in
Treas. Reg. § 1.409A-3(i)(1)(iv):


(1)    Executive’s eligibility for benefits in one year will not affect
Executive’s eligibility for benefits in any other year;


(2)    Any reimbursement of eligible expenses will be made on or before the last
day of the year following the year in which the expense was incurred; and






    
8
CEO CIC Agreement



--------------------------------------------------------------------------------





(3)    Executive’s right to benefits is not subject to liquidation or exchange
for another benefit.


In the event the preceding sentence applies to certain benefits and Executive is
a Specified Employee on the date of his Separation from Service, such benefits
shall commence no sooner than the first day of the seventh month after the
Executive’s Separation from Service.
(D)    In addition to the benefits to which the Executive is entitled under the
DC Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been contributed thereto by
the Company on the Executive’s behalf during the Severance Period, determined
(x) as if the Executive made the maximum permissible contributions thereto
during such period, (y) as if the Executive earned compensation during such
period equal to the sum of the Executive’s base salary and target bonus as in
effect immediately prior to the Date of Termination, or, if higher, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason, and (z) without regard to any amendment to the DC
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder, and (ii) the unvested portion, if any, of the
Executive’s account balance under the tax-qualified DC Pension Plan as of the
Date of Termination that would have vested had Executive remained employed by
the Company for the remainder of the Term. In addition, the unvested portion, if
any, of the Executive’s account balance under the nonqualified DC Pension Plan
as of the Date of Termination that would have vested had Executive remained
employed by the Company for the remainder of the Term shall be fully vested as
of the Date of Termination and shall be paid out in accordance with the terms of
the nonqualified DC Pension Plan.


(E)    In addition to the benefits to which the Executive is entitled under the
DB Pension Plan, the Company shall pay the Executive a lump sum amount, in cash,
equal to the sum of (i) the amount that would have been allocated thereunder by
the Company in respect of the Executive during the Severance Period, determined
(x) as if the Executive earned compensation during such period equal to the sum
of the Executive’s base salary and target bonus as in effect immediately prior
to the Date of Termination, or, if higher, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason, and (y)
without regard to any amendment to the DB Pension Plan made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder, and (ii)
the Executive’s unvested accrued benefit, if any, under the tax-qualified DB
Pension Plan as of the Date of Termination that would have vested had Executive
remained employed by the Company for the remainder of the Term.




    
9
CEO CIC Agreement



--------------------------------------------------------------------------------





(F)    Subject to the last sentence in this section 4.1(F), notwithstanding the
terms of any award agreement or plan document to the contrary, the Executive
shall be entitled to receive continued vesting of any long term incentive
awards, including awards of stock options but excluding awards of restricted
stock and phantom stock, held by the Executive at the time of his or her
termination of employment that are not vested or exercisable on such date, in
accordance with their terms as if the Executive’s employment had not terminated,
for the duration of the Severance Period, with any options or similar rights to
remain exercisable (to the extent exercisable at the end of the Severance
Period) for a period of 90 days following the close of the Severance Period, but
not beyond the maximum original term of such options or rights. However, if, at
the time of his severance under the terms of this agreement the Executive has
attained an age of 55 years and has at least 3 years of service, nothing in this
section 4.1(F) shall truncate either the vesting period or the exercise period
associated with an award. In the event that the terms of any award agreement or
plan document, or the actions of the Board in connection with a Change in
Control, would provide the Executive with greater benefits with respect to
Executive’s awards than those set forth in this paragraph (for example and
without limitation, full accelerated vesting of awards upon a Change in Control,
a longer post-termination exercise period, lapse of restrictions on restricted
stock, and/or other benefits in excess of or to a greater extent than those
provided for in this paragraph with respect to any of Executive’s awards), then
the terms and conditions of any such award agreement, plan document or Board
action (as the case may be), to the extent of such greater benefits, shall apply
to such award, and nothing in this Agreement shall be deemed to provide for or
require the benefits only to the extent provided in the first two sentences of
this Section 4.1(F).


(G)    The Company shall pay to the Executive, a lump sum payment, in cash,
equal to $30,000 for outplacement assistance purposes.


Except where otherwise expressly specified to the contrary under this Agreement,
all lump sum payments under this Section 4.1 shall be paid within the sixty (60)
day period immediately following the Executive’s Separation from Service, but
only if the Executive has executed by such date as the Company may prescribe
(which date shall in no event be later than the 50th day following the
Executive’s Separation from Service) and not revoked the release of claims in
accordance with the first paragraph of this Section 4.1. If the payment period
described in the immediately preceding sentence begins in one taxable year and
ends in another taxable year, payments described herein shall be made in the
second taxable year. If the Executive is a Specified Employee on the date of his
Separation from Service, any such payment (other than payments under Section
4.1(A)) that the Executive would otherwise be entitled to receive during the
first six months following the Executive’s Separation from Service shall be
accumulated and paid within fifteen (15) business days after the date that is
six months following the Executive’s Separation from Service, or if earlier on
the first day of the month following Executive’s




    
10
CEO CIC Agreement



--------------------------------------------------------------------------------





death. The preceding sentence shall not apply if payments are being made to the
Executive upon a Change in Control pursuant to Section 4.3.
4.2    (A)    Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
Excise Tax, then, after taking into account any reduction in the Total Payments
provided by reason of Code section 280G in such other plan, arrangement or
agreement, the cash Severance Payments shall first be reduced, and the noncash
Severance Payments shall thereafter be reduced, to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax but only if (i)
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (ii) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of Code
Section 280G(b) shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) who is reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of Code Section 280G(b)(2) (including by reason of
Code Section 280G(b)(4)(A)) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of Code Section 280G(b)(4)(B), in excess of the Base Amount
allocable to such reasonable compensation, and (iii) the value of any non‑cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of Code Sections
280G(d)(3) and (4).
(C)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax


    
11
CEO CIC Agreement



--------------------------------------------------------------------------------





Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).
4.3    Notwithstanding anything in this Agreement to the contrary, if (i)
Executive’s employment is terminated prior to a Change in Control but after the
Company and/or a third party have taken affirmative steps reasonably calculated
to effectuate a Change in Control, (ii) such termination is a termination by the
Company without Cause, or by the Executive for reasons that would have
constituted Good Reason had they occurred following a Change in Control, and the
event or actions taken by the Company in connection with such termination have
been taken at the request or suggestion of such third party, and (iii) a Change
in Control involving such third party (or a party competing with such third
party to effectuate a Change in Control) does in fact occur, then for purposes
of this Agreement, the date immediately prior to the date of such termination
shall be treated as a Change in Control. For purposes of determining the timing
of payments and benefits to the Executive under this Agreement in such event,
the date of the actual Change in Control shall be treated as the date of the
Executive’s Separation from Service, and for purposes of determining the amount
of payments and benefits to the Executive under this Section 4, the date
Executive’s employment is actually terminated shall be treated as the
Executive’s Date of Termination under Section 1(N).
5.    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.


6.    No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 4 hereof. Further, except as
specifically provided in Section 4.1(C) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.


7.    Restrictive Covenants.


7.1    Noncompetition and Nonsolicitation. During the Restricted Period (as
defined below), the Executive agrees that he or she shall not, without the
Company’s prior written consent, for any reason, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise (A) become engaged or involved in any business (other
than as a less-than three percent (3%) equity owner of any corporation traded on
any national, international or regional stock exchange or in the
over-the-counter market) that competes with the Company or any of


    
12
CEO CIC Agreement



--------------------------------------------------------------------------------





its Affiliates in the business of gathering, processing, distribution, storage
or transmission of natural gas, resale or arranging for the purchase or for the
resale, brokering, marketing, or trading of natural gas, or derivatives thereof;
energy management and the provision of energy solutions; gathering, compression,
treating, processing, fractionation, transportation, trading, marketing of
natural gas components, including natural gas liquids; and sales and marketing
of natural gas, domestically and abroad; and any other business in which the
Company, including Affiliates, is engaged at the termination of the Executive’s
continuous employment by the Company, including Affiliates; or (B) induce or
attempt to induce any customer, client, supplier, employee, agent or independent
contractor of the Company or any of its Affiliates to reduce, terminate,
restrict or otherwise alter its business relationship with the Company or its
Affiliates. The provisions of this Section 7.1 shall be limited in scope and
effective only within the following geographical areas: (i) any country in the
world where the Company, including Affiliates, has at least US$25 million in
capital deployed as of termination of the Executive’s continuous employment by
Company, including Affiliates; (ii) the continent of North America; (iii) the
United States of America and Canada; (iv) the United States of America; (v) the
states of Virginia, Georgia, Florida, Texas, California, Massachusetts,
Illinois, Michigan, New York, Colorado, Oklahoma, Ohio, Kentucky, Indiana,
Pennsylvania, Connecticut, Louisiana, Kansas, Montana, Missouri, Nebraska, and
Wyoming; and (vi) any state or states with respect to which was conducted a
business of the Company, including Affiliates, which business constituted a
substantial portion of the Executive’s employment. The parties intend the above
geographical areas to be completely severable and independent, and any
invalidity or unenforceability of this Agreement with respect to any one area
shall not render this Agreement unenforceable as applied to any one or more of
the other areas. If any part of this provision is held to be unenforceable
because of the duration, scope or area covered, the Company and the Executive
agree to modify such part, or that the court making such holding shall have the
power to modify such part, to reduce its duration, scope or area, including
deletion of specific words and phrases, i.e., “blue penciling”, and in its
modified, reduced or blue pencil form, such part shall become enforceable and
shall be enforced. Nothing in Section 7.1 shall be construed to prohibit the
Executive being retained during the Restricted Period in a capacity as an
attorney licensed to practice law, or to restrict the Executive providing advice
and counsel in such capacity, in any jurisdiction where such prohibition or
restriction is contrary to law.


7.2    Restricted Period. For purposes of this Agreement, “Restricted Period”
shall mean the period of the Executive’s employment during the Term and, in the
event of a termination of the Executive’s employment following a Change in
Control that entitles Executive to Severance Payments covered by Section 4
hereof, the twelve (12) month period following such termination of employment,
commencing from the Date of Termination.


7.3    Forfeiture and Repayments. The Executive agrees that, in the event he or
she violates the provisions of Section 7 hereof during the Restricted Period, he
or she will forfeit and not be entitled to any Severance Payments or any
non-cash




    
13
CEO CIC Agreement



--------------------------------------------------------------------------------





benefits or rights under this Agreement (including, without limitation, stock
option rights), other than the payments provided under Section 3 hereof. The
Executive further agrees that, in the event he or she violates the provisions of
Section 7 hereof following the payment or commencement of any Severance
Payments, (A) he or she will forfeit and not be entitled to any further
Severance Payments, and (B) he or she will be obligated to repay to the Company
an amount in respect of the Severance Payments previously made to him or her
under Section 4 hereof (the “Repayment Amount”). The Repayment Amount shall be
determined by aggregating the cash Severance Payments made to the Executive and
multiplying the resulting amount by a fraction, the numerator of which is the
number of full and partial calendar months remaining in the Severance Period at
the time of the violation (rounded to the nearest quarter of a month), and the
denominator of which is twenty-four (24). The Repayment Amount shall be paid to
the Company in cash in a single sum within ten (10) business days after the
first date of the violation, whether or not the Company has knowledge of the
violation or has made a demand for payment. Any such payment made following such
date shall bear interest at a rate equal to the prime lending rate of Citibank,
N.A. (as periodically set) plus 1%. Furthermore, in the event the Executive
violates the provisions of Section 7 hereof, and notwithstanding the terms of
any award agreement or plan document to the contrary (which shall be considered
to be amended to the extent necessary to reflect the terms hereof), the
Executive shall immediately forfeit the right to exercise any stock option or
similar rights that are outstanding at the time of the violation, and the
Repayment Amount, calculated as provided above, shall be increased by the amount
of any gains (measured by the difference between the aggregate fair market value
on the date of exercise of shares underlying the stock option or similar right
(including without limitation restricted stock, restricted stock units,
performance shares and phantom stock units) and the aggregate exercise price (if
any) of such stock option or similar right) realized by the Executive upon the
exercise or payment of such stock options or similar rights within the one-year
period prior to the first date of the violation.


7.4    Permissive Release. The Executive may request that the Company release
him or her from the restrictive covenants of Section 7.1 hereof upon the
condition that the Executive forfeit and repay all termination benefits and
rights provided for in Section 4.1 hereof. The Company may, in its sole
discretion, grant such a release in whole or in part or may reject such request
and continue to enforce its rights under this Section 7.


7.5    Consideration; Survival. The Executive acknowledges and agrees that the
compensation and benefits provided in this Agreement constitute adequate and
sufficient consideration for the covenants made by the Executive in this Section
7 and in the remainder of this Agreement. As further consideration for the
covenants made by the Executive in this Section 7 and in the remainder of this
Agreement, the Company has provided and will provide the Executive certain
proprietary and other confidential information about the Company, including, but
not limited to, business plans and strategies, budgets and budgetary
projections, income and earnings projections and statements, cost analyses and
assessments, and/or business assessments of legal and




    
14
CEO CIC Agreement



--------------------------------------------------------------------------------





regulatory issues. The Executive’s obligations under this Section 7 shall
survive any termination of his or her employment as specified herein.


8.    Confidentiality. The Executive acknowledges that during the Executive’s
employment with the Company or any of its Affiliates, the Executive will
acquire, be exposed to and have access to, non-public material, data and
information of the Company and its Affiliates and/or their customers or clients
that is confidential, proprietary, and/or a trade secret (“Confidential
Information”). At all times, both during and after the Term, the Executive shall
keep and retain in confidence and shall not disclose, except as required and
authorized in the course of the Executive’s employment with the Company or any
its Affiliates, to any person, firm or corporation, or use for his or her own
purposes, any Confidential Information. For purposes of this Agreement, such
Confidential Information shall include, but shall not be limited to: sales
methods, information concerning principals or customers, advertising methods,
financial affairs or methods of procurement, marketing and business plans,
strategies (including risk strategies), projections, business opportunities,
inventions, designs, drawings, research and development plans, client lists,
sales and cost information and financial results and performance.
Notwithstanding the foregoing, “Confidential Information” shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or by the Company or its Affiliates).
The Executive acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of Confidential Information shall remain in
effect for a period of five (5) years after termination of employment, or until
the Company or its Affiliates has released any such information into the public
domain, in which case the Executive’s obligation hereunder shall cease with
respect only to such information so released into the public domain; provided,
however, with respect to those items of Confidential Information which
constitute a trade secret as defined by the applicable laws governing the
protection of trade secrets of the Company, the Executive’s obligation of
confidentiality shall continue to survive after the 5-year period to the
greatest extent permitted by applicable trade secret law. The Executive’s
obligations under this Section 8 shall survive any termination of his or her
employment. If the Executive receives a subpoena or other judicial process
requiring that he or she produce, provide or testify about Confidential
Information, the Executive shall notify the Company and cooperate fully with the
Company in resisting disclosure of the Confidential Information. The Executive
acknowledges that the Company has the right either in the name of the Executive
or in its own name to oppose or move to quash any subpoena or other legal
process directed to the Executive regarding Confidential Information.
Notwithstanding any other provision of this Agreement, the Executive remains
free to report or otherwise communicate any nuclear safety concern, any
workplace safety concern, or any public safety concern to the United States
Department of Labor or any other appropriate federal or state governmental
agency, and the Executive remains free to participate in any federal or state
administrative, judicial, or legislative proceeding or investigation with
respect to any claims and matters not resolved and terminated pursuant to this
Agreement. With respect to any claims and matters resolved and terminated
pursuant to this Agreement, the Executive is free to participate in any federal
or state administrative, judicial, or




    
15
CEO CIC Agreement



--------------------------------------------------------------------------------





legislative proceeding or investigation if subpoenaed. The Executive shall give
the Company, through its legal counsel, notice, including a copy of the
subpoena, within twenty-four (24) hours of receipt thereof. Notwithstanding any
other provision of this Agreement, nothing in this Agreement generally prevents
the Executive from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities Exchange
Commission or any other federal, state, or local agency charged with the
enforcement of any employment laws or any criminal or civil statute.


9.    Return of Company Property. All records, files, lists, including, computer
generated lists, drawings, documents, equipment and similar items relating to
the business of the Company and its Affiliates which the Executive shall prepare
or receive from the Company or its Affiliates shall remain the sole and
exclusive property of Company and its Affiliates. Upon termination of the
Executive’s employment for any reason, the Executive shall promptly return all
property of Company or any of its Affiliates in his or her possession. The
Executive further represents that he or she will not copy or cause to be copied,
print out or cause to be printed out any software, documents or other materials
originating with or belonging to the Company or any of its Affiliates.


10.    Acknowledgement and Enforcement. The Executive acknowledges that the
restrictions contained in this Agreement with regards to the Executive’s use of
Confidential Information and his or her future business activities are fair,
reasonable and necessary to protect the Company’s legitimate protectable
interests, particularly given the competitive nature and broad scope of the
Company’s business and that of its Affiliates, as well as the Executive’s
position with the Company. The Executive further acknowledges that the Company
may have no adequate means to protect its rights under this Agreement other than
by securing an injunction (a court order prohibiting the Executive from
violating this Agreement). The Executive therefore agrees that the Company, in
addition to any other right or remedy it may have, shall be entitled to enforce
this Agreement by obtaining a preliminary and permanent injunction and any other
appropriate equitable relief in any court of competent jurisdiction. The
Executive acknowledges that the recovery of damages will not be an adequate
means to redress a breach of this Agreement, but nothing in this Section 10
shall prohibit the Company from pursuing any remedies in addition to injunctive
relief, including recovery of damages and/or any forfeiture or repayment
obligations provided for herein.


11.    Successors; Binding Agreement.


11.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such




    
16
CEO CIC Agreement



--------------------------------------------------------------------------------





assumption and agreement to perform this Agreement prior to the effectiveness of
any Change in Control shall be a breach of this Agreement and shall constitute
Good Reason hereunder. For purposes of implementing the foregoing, the date on
which any such Change in Control becomes effective shall be deemed the date Good
Reason occurs, and shall be the Date of Termination if requested by the
Executive.
  
11.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.


12.    Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, (c) one day after timely delivery to an
overnight delivery courier, or (d) when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid. Such notices shall
be directed, in the case of the Company, to the Company’s chief legal officer at
the principal executive offices of the Company and, in the case of the
Executive, to the Executive at the most recent address on file in the payroll
records of the Company. Either party hereto may, by notice to the other, change
its address for receipt of notices hereunder.


13.    Code Section 409A. It is the intention of the Company and the Executive
that this Agreement is written and administered, and will be interpreted and
construed, in a manner such that no amount under this Agreement becomes subject
to (a) gross income inclusion under Code Section 409A or (b) interest and
additional tax under Code Section 409A (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of the Section 409A Penalties. Accordingly,
the Executive consents to any amendment of this Agreement as the Company may
reasonably make in furtherance of such intention, and the Company shall promptly
provide, or make available to, the Executive a copy of such amendment. Further,
to the extent that any terms of the Agreement are ambiguous, such terms shall be
interpreted as necessary to comply with Code Section 409A.


14.    Miscellaneous. Except as otherwise provided in Section 13 hereof, no
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Chairman of the Board (or such officer as may be specifically
designated by the Chairman of the Board). No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of




    
17
CEO CIC Agreement



--------------------------------------------------------------------------------





this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party or Duke Energy;
provided, however, that this Agreement shall supersede any agreement setting
forth the terms and conditions of the Executive’s employment with the Company
only in the event that the Executive’s employment with the Company is terminated
on or within two years following a Change in Control, by the Company other than
for Cause, by the Executive for Good Reason, or under the circumstances
described in Section 4.3. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed and no such payments shall be treated as creditable
compensation under any other employee benefit plan, program, arrangement or
agreement of or with the Company or its affiliates. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Section 4 hereof) shall survive such expiration.


15.    Certain Legal Fees. To provide the Executive with reasonable assurance
that the purposes of this Agreement will not be frustrated by the cost of
enforcement, the Company shall reimburse the Executive promptly after receipt of
an invoice for reasonable attorneys’ fees and expenses incurred by the Executive
as a result of a claim that the Company has breached or otherwise failed to
perform its obligations under this Agreement or any provision hereof, regardless
of which party, if any, prevails in the contest; provided, however, that Company
shall not be responsible for such fees and expenses to the extent incurred in
connection with a claim made by the Executive that the trier of fact in any such
contest finds to be frivolous or if the Executive is determined to have breached
his or her obligations under Sections 7, 8, 9, 16, or 17 of this Agreement; and
provided further, however, the Company shall not be responsible for such fees or
expenses in excess of $100,000 in the aggregate. Notwithstanding the preceding
sentence, no reimbursement shall be made for attorneys’ fees and expenses
incurred after the last day of the second taxable year of the Executive
following the taxable year in which the Executive incurs a Separation from
Service, and reimbursement of such amounts will not be made later than the last
day of the third taxable year of the Executive following the taxable year in
which the Executive incurs the Separation from Service.


16.    Cooperation. The Executive agrees that he or she will fully cooperate in
any litigation, proceeding, investigation or inquiry in which the Company or its
Affiliates may be or become involved. The Executive also agrees to cooperate
fully with any internal investigation or inquiry conducted by or on behalf of
the Company. Such cooperation shall include the Executive making himself or
herself available, upon the


    
18
CEO CIC Agreement



--------------------------------------------------------------------------------





request of the Company or its counsel, for depositions, court appearances and
interviews by Company’s counsel. The Company shall reimburse the Executive for
all reasonable and documented out-of-pocket expenses incurred by him or her in
connection with such cooperation. To the maximum extent permitted by law, the
Executive agrees that he or she will notify the Board if he or she is contacted
by any government agency or any other person contemplating or maintaining any
claim or legal action against the Company or its Affiliates or by any agent or
attorney of such person. Nothing contained in this Section 16 shall preclude the
Executive from providing truthful testimony in response to a valid subpoena,
court order, regulatory request or as may be required by law. Payment for
expenses to be reimbursed under this Section 16 may not be made after December
31st of the year following the year in which the expense was incurred.


17.    Non-Disparagement. The Executive agrees that he or she will not make or
publish, or cause to be made or published, any statement which is, or may
reasonably be considered to be, disparaging of the Company or its Affiliates, or
directors, officers or employees of the businesses of the Company or its
Affiliates. Nothing contained in this Section 17 shall preclude the Executive
from providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law.


18.    Validity; Severability. The invalidity or unenforceability of any
provision of any Section or sub-Section of this Agreement, including, but not
limited to, any provision contained in Section 7 hereof, shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. If any provision of this Agreement is held to
be unenforceable because of the scope, activity or duration of such provision,
or the area covered thereby, the parties hereto agree to modify such provision,
or that the court making such determination shall have the power to modify such
provision, to reduce the scope, activity, duration and/or area of such
provision, or to delete specific words or phrases therefrom, and in its reduced
or modified form, such provision shall then be enforceable and shall be enforced
to the maximum extent permitted by applicable law.


19.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


20.    Settlement of Disputes. All claims by the Executive for benefits under
this Agreement (a) shall be directed to and determined by the Chairman of the
Board, unless the Executive is the Chief Executive Officer of the Company, in
which case such a claim shall be directed to and determined by the Compensation
Committee of the Board, and (b) shall be in writing. Any denial by the Chairman
of the Board or the Compensation Committee of the Board, as applicable, of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific provisions of this Agreement relied
upon.


[SIGNATURE PAGE FOLLOWS]


    
19
CEO CIC Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date first written above.


SPECTRA ENERGY CORP






By: /s/Dorothy M. Ables        
Name: Dorothy M. Ables
Title: Chief Administrative Officer




/s/Gregory L. Ebel                    
EXECUTIVE


    
20
CEO CIC Agreement



--------------------------------------------------------------------------------





EXHIBIT A


RELEASE OF CLAIMS


        This RELEASE OF CLAIMS (the “Release”) is executed and delivered by
________________________ (the “Employee”) to SPECTRA ENERGY CORP (together with
its successors, the “Company”).


In consideration of the agreement by the Company to provide the Employee with
the rights, payments and benefits under the Change in Control Agreement between
the Employee and the Company dated ___________ __, 20___ (the “Severance
Agreement”), the Employee hereby agrees as follows:


Section 1. Release and Covenant. The Employee, of his or her own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from, any and all past or
present causes of action, suits, agreements or other claims which the Employee,
his or her dependents, relatives, heirs, executors, administrators, successors
and assigns has or may hereafter have from the beginning of time to the date
hereof against the Company or the Company Releasees upon or by reason of any
matter, cause or thing whatsoever, including, but not limited to, any matters
arising out of his or her employment by the Company and the cessation of said
employment, and including, but not limited to, any alleged violation of the
Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit Protection
Act of 1990, the Americans with Disabilities Act of 1990 and any other federal,
state or local law, regulation or ordinance, or public policy, contract or tort
law having any bearing whatsoever on the terms and conditions of employment or
termination of employment. This Release shall not, however, constitute a waiver
of any of the Employee’s rights under the Severance Agreement.


Section 2. Due Care. The Employee acknowledges that he or she has received a
copy of this Release prior to its execution and has been advised hereby of his
or her opportunity to review and consider this Release for 21 days prior to its
execution. The Employee further acknowledges that he or she has been advised
hereby to consult with an attorney prior to executing this Release. The Employee
enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein. This Release shall be revocable by the Employee during the 7-day period
following its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the Employee
shall not be entitled to the consideration for this Release set forth above.








    
21
CEO CIC Agreement



--------------------------------------------------------------------------------





Section 3. Nonassignment of Claims; Proceedings. The Employee represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Employee may have against the Company or any of the Company
Releasees. The Employee represents that he or she has not commenced or joined in
any claim, charge, action or proceeding whatsoever against the Company or any of
the Company Releasees arising out of or relating to any of the matters set forth
in this Release. The Employee further agrees that he or she will not seek or be
entitled to any personal recovery in any claim, charge, action or proceeding
whatsoever against the Company or any of the Company Releasees for any of the
matters set forth in this Release.


Section 4. Reliance by Employee. The Employee acknowledges that, in his or her
decision to enter into this Release, he or she has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of the Company or any of the Company Releasees, except as set
forth in this Release and the Severance Agreement.


Section 5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.


Section 6. Communication of Safety Concerns. Notwithstanding any other provision
of this Release, the Employee remains free to report or otherwise communicate
any nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, United States Department of Labor,
or any other appropriate federal or state governmental agency, and the Employee
remains free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation with respect to any claims and matters
not resolved and terminated pursuant to the Severance Agreement and this
Release. With respect to any claims and matters resolved and terminated pursuant
to the Severance Agreement and this Release, the Employee is free to participate
in any federal or state administrative, judicial, or legislative proceeding or
investigation if subpoenaed. The Employee shall give the Company, through its
legal counsel, notice, including a copy of the subpoena, within twenty-four (24)
hours of receipt thereof.


Section 7. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of Texas, without reference to
conflicts of law principles thereof.


Section 8. Severability. It is understood by you and the Company that if any
part of this Release of Claims is held by a court to be invalid, the remaining
portions shall not be affected.


[SIGNATURE PAGE FOLLOWS]


    
22
CEO CIC Agreement



--------------------------------------------------------------------------------







This RELEASE OF CLAIMS is executed by the Employee and delivered to the Company
on _____________________, 20___.




EMPLOYEE


____________________________________________________




[not to be signed upon execution of Change in Control Agreement]






    
23
CEO CIC Agreement

